            Case 1:18-cv-07128-KPF Document 36 Filed 06/21/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK
____________________________________________
                                           :
UNITED STATES SECURITIES AND               :
EXCHANGE COMMISSION                        :
                                            :
              Plaintiff,                    :
                                            :
              vs.                          :    1:18-cv-07128-KPF-KNF
                                            :
CHRISTOPHER COLLINS,                       :
CAMERON COLLINS,                           :
STEPHEN ZARSKY, and                        :
                                            :
              Defendants.                  :
_________________________________________ :

          PLAINTIFF’S MOTION TO WITHDRAW APPEARANCE OF COUNSEL

          Pursuant to Local Civil Rule 1.4, the United States Securities and Exchange Commission

 moves the Court for leave to permit Cheryl L. Crumpton to withdraw as counsel of record in the

 above-captioned action.    Ms. Crumpton has accepted other employment and therefore will no

 longer be permitted to represent the Commission.     The case is currently stayed pending the

 resolution of United States v. Collins, et al., 18-cr-576, and there are no pending deadlines.   The

 Commission will continue to be represented in this matter by its remaining counsel of record.

 Dated:    June 21, 2019

                                               Respectfully submitted,

                                               s/ Cheryl L. Crumpton
                                               Cheryl L. Crumpton
                                               Melissa J. Armstrong
                                               Securities and Exchange Commission
                                               100 F Street, N.E.
                                               Washington, D.C. 20549
                                               Tel: 202-551-4724
                                               armstrongma@sec.gov
         Case 1:18-cv-07128-KPF Document 36 Filed 06/21/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that, this 21st day of June 2019, I electronically transmitted the Plaintiff’s

Motion to Withdraw Appearance of Counsel to the Court’s Electronic Case Filing (ECF) System,

and concurrently caused electronic notice of same to be sent to all counsel of record.



                                                      s/ Cheryl L. Crumpton
                                                      CHERYL L. CRUMPTON
